DAVIDSON, Judge.
This is a fondling case; the punishment, twenty-five years in the penitentiary.
The prosecutrix, six years of age, did not testify. The trial court determined that she was not a competent witness because she did not know and understand the nature of an oath.
The state relied for a conviction, primarily, upon the written confession of the appellant wherein he admitted facts sufficient to authorize his conviction.
The mother of the prosecutrix testified to facts sufficient to corroborate the confession and establish the corpus delicti.
The facts are deemed sufficient to authorize the conviction."
Neither formal nor informal bills of exception were reserved.
Inasmuch as it appears that the trial court failed to apply the provisions of the indeterminate sentence law, the sentence *136is reformed, under the authority of Studer v. State, 159 Texas Cr. Rep. 598, 265 S.W. 833, so as to fix appellant’s punishment at not less than one hour nor more than twenty-five years in the penitentiary.
As reformed, the judgment is affirmed.